Citation Nr: 0719407	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  90-48 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to the service-connected headaches. 

2.  Entitlement to restoration of a 20 percent evaluation for 
defective vision due to bilateral chorioretinitis, currently 
evaluated as 10 percent disabling. 

3.  Entitlement to a rating in excess of 20 percent for 
defective vision during the period from May 25, 1994 to 
January 31, 2006. 

4.  Entitlement to an increased rating for inactive 
chorioretinitis of the left eye with scarring, and active 
chorioretinitis of the right eye with conjunctivitis, 
currently evaluated as 10 percent disabling. 

5.  Entitlement to an increased rating for headaches, 
currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to May 1969.  

This matter initial came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from June 1989 and 
September 1990 rating decisions by the St. Petersburg, 
Florida, Regional Office (RO).  In a September 1990 rating 
decision the RO granted service connection for inactive 
chorioretinitis with scarring in the left eye.  It was 
assigned a noncompensable evaluation from April 3, 1990.  In 
April 1991, the Board upheld the denial of the veteran's 
claims for increased ratings for the service-connected right 
eye disorders.  The veteran appealed to the United Stated 
Court of Appeals for Veterans Claims (Court).  

In December 1992, the Court directed the Board to address 
issues not adjudicated in the April 1991 Board decision.  The 
Board was to consider the appellant's claim of clear and 
unmistakable error in a September 1972 rating decision 
because the RO did not consider a 1972 medical record which 
reported a diagnosis of conjunctivitis in both eyes.  This 
claim was remanded by the Court to the Board for 
adjudication.  In February 1994, the Board remanded this 
issue to the RO for a VA examination of the left eye.  In a 
November 1994 rating decision, the RO granted a 10 percent 
evaluation for vision loss in the left eye and denied an 
earlier effective date for the grant of service connection 
for inactive chorioretinitis with scarring in the left eye.  

In June 1995, the Board affirmed the denial of the claim for 
an increased rating for chorioretinitis with scarring and 
conjunctivitis of the right eye.  The veteran again appealed 
to the Court.  

By a rating action in February 1996, the RO granted service 
connection for headaches; a 10 percent evaluation was 
assigned, effective May 12, 1988.  The veteran perfected an 
appeal for a higher evaluation.  

In August 1998, the Court vacated the Board's June 1995 
decision with respect to the issue of an increased rating for 
bilateral inactive chorioretinitis with scarring and 
conjunctivitis of the right eye and remanded that matter to 
the Board.  The Board remanded the case to the RO in 
September 2000.  

By a rating action in November 2000, the RO granted service 
connection for bilateral chorioretinitis, evaluated as 10 
percent disabling effective November 8, 1973; and a 20 
percent rating was assigned for bilateral defective vision, 
effective May 25, 1994.  

In April 2003, the Board undertook additional development 
pursuant to 38 C.F.R. § 19.9(a) (2).  However, on May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir.) held that 
38 C.F.R. § 19(a) (2) was inconsistent with 38 U.S.C. 
§ 7104(a) because it denies appellants a "review on appeal" 
when the Board considers additional evidence without having 
to remand the case to the agency of original jurisdiction for 
initial consideration.  Accordingly, in December 2003, the 
Board remanded the case to the RO and supplemental statements 
of the case (SSOC) were issued in June 2005, November 2005, 
and January 2006.  

By a rating action in March 2005, the RO denied the veteran's 
claim for service connection for hypertension, secondary to 
service-connected headache disability.  This decision was 
confirmed by a rating action in August 2005.  The veteran 
perfected a timely appeal to that decision.  

By a rating action in November 2005, the RO reduced the 
rating for defective vision from 20 percent to 10 percent, 
effective February 1, 2006.  


FINDINGS OF FACT

1.  Hypertension is not shown to have been caused or 
aggravated by the veteran's service-connected headaches.  

2.  By a rating action in October 2000, the RO granted 
service connection for bilateral chorioretinitis, effective 
from November 8, 1973; and, a 20 percent disability 
evaluation was assigned for defective vision due to bilateral 
chorioretinitis, effective May 25, 1994.  

3.  By a rating action in November 2005, the RO reduced the 
disability for defective vision from 20 percent to 10 percent 
effective February 1, 2006.  

4.  The November 2005 rating decision to reduce the 20 
percent schedular disability evaluation for the veteran's 
defective vision to 10 percent was made without observation 
of the applicable regulation and is void ab initio.  

5.  In August 2004, corrected visual acuity for the right eye 
was 20/40 and 20/400 for the left eye.  

6.  In December 2005, corrected visual acuity for the right 
eye was 20/30-1 and 20/400 for the left eye.  

7.  Inactive chorioretinitis with conjunctivitis of the eyes 
is manifested by impaired visual acuity of 20/200 in the left 
eye (after the degree of preservice impaired visual acuity 
has been subtracted) and by impaired visual acuity of 20/30- 
in the right eye; no active pathology is present.  

8.  The veteran's headaches are not manifested by 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  


CONCLUSIONS OF LAW

1.  Hypertension is not proximately due to or the result of 
service-connected headaches.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.310(a) (2006).  

2.  There was no CUE in the October 2000 rating action, which 
assigned a 20 percent rating for defective vision due to 
bilateral chorioretinitis; the 20 percent disability 
evaluation for bilateral defective vision is restored.  38 
C.F.R. §§ 3.105(a), 4.78 (2006).  

3.  The criteria for a rating in excess of 20 percent for 
defective vision have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b) (1), 4.7, 4.22, 4.75, 4.84a 
including Diagnostic Code 6079 (2006).  

4.  The criteria for a rating in excess of 10 percent for 
inactive chorioretinitis of the left eye with scarring, and 
active chorioretinitis of the right eye with conjunctivitis, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(a) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321(b) 
(1), 4.7, Codes 6005-6077 (2006).  

5.  The criteria for an evaluation in excess of 10 percent 
for headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.124a, Diagnostic Code 8100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty by means of letters dated in 
November 2002 and June 2004 from the agency of original 
jurisdiction (AOJ) to the veteran that was issued prior to 
the March 2005 rating decision regarding the claim of service 
connection for hypertension.  With respect to the claims for 
compensable evaluation for headaches, and increased rating 
for defective vision and chorioretinitis and conjunctivitis 
of the right eye, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
April 2004 was not given prior to the first AOJ adjudication 
of those claims, the notice as provided by the AOJ prior to 
the transfer and recertification of the veteran's case to the 
Board and notice complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Additional letters were 
issued in July 2004 and November 2005.  Those letters 
informed the veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection for 
hypertension, and increased ratings for headaches, defective 
vision, and chorioretinitis and conjunctivitis, given that 
there has been several Board remands, and considering that 
the veteran is represented by a highly qualified veterans 
service organization, we find that any notice deficiencies 
are moot.  See Conway v. Principi, 353 F.3d 1369, 1374 
(2004), holding that the Court of Appeals for Veterans Claims 
must "take due account of the rule of prejudicial error."  


II.  Factual background.

The service medical records are negative for any complaints 
or findings of hypertension.  An enlistment examination, 
dated in March 1965, reported left eye refractive error with 
distant vision of 20/200.  Esotropia with suppression 
amblyopia was noted.  The right eye distant vision was 20/20.  
No other eye abnormality was indicated.  In March 1969, he 
reported to an optometry clinic with complaints of sudden 
loss of visual acuity in the right eye approximately a week 
previously.  Vision in the right eye was 20/80.  Left eye 
vision remained 20/200 from esotropia and amblyopia.  
Ophthalmoscopy revealed an inflamed area about the fovea of 
the right eye and slight redness above the fovea.  He was 
referred for an ophthalmologic evaluation, which showed 
visual acuity of 20/50 on the right and 20/100 on the left.  
It was stated that he had known about the amblyopia of his 
left eye all his life and that visual acuity of the left eye 
had not changed.  The final diagnoses were chorioretinitis of 
the right eye of unknown etiology and amblyopia exanopsia of 
the left eye.  The service separation examination showed 
right eye uncorrected distant vision of 20/25 and left eye 
uncorrected distant vision of 20/200.  

VA medical records, during the period from 1969 to 1990, show 
that the veteran received ongoing clinical evaluation and 
treatment for chronic active chorioretinitis of the right eye 
and congenital esotropia of the left eye with amblyopia 
exanopsia  were diagnosed.  

On a VA examination in June 1990, the veteran complained of 
intermittent sharp pain in both eyes, tenderness to touch, 
light sensitivity, burning, a foreign body sensation, 
itching, and occasional tearing.  Visual acuity was 20/30-1 
on the right, unimproved, and 20/200 on the left, unimproved. 
Lens examination showed cortical opacities bilaterally.  
Fundus examination showed chorioretinal lesions in the 
macular areas of both eyes and an inferior pigmented lesion 
in the right eye.  Chorioretinal lesions in the macular areas 
of both eyes with history of chorioretinitis, choroidal nevus 
of the right eye and dry eyes were diagnosed.  

VA outpatient clinical records show the reported onset of 
headaches in 1969; that the headaches centered in the eye; 
that he took 6 to 8 extra-strength Tylenol a day for them; 
that he showed a normal neurological state with no motor, 
sensory or cerebellar deficit and no cranial nerve 
abnormality; and that his symptoms were not migraine or 
vascular in nature, without evidence of central nervous 
system pathology (June 1990); that there was no change in the 
eyes with frontal headaches (December 1990); that he had 
complained of constant headaches over 25 years without 
allergic, muscular or any ear, nose or throat abnormality 
(June 1991); that he complained of chronic headaches with eye 
strain (September 1991); that he had complaints of blurry 
vision with new glasses and a diagnosis of refractive error 
(July 1992); and that he described pain of the eyes like a 
feeling of pressure and sudden sharp pains of short duration 
behind the eyes with normal neurological findings and retinal 
scar tissue, more on the left than on the right (April 1994).

On a VA examination in May 1994, the veteran complained of an 
inability to read without magnification.  Corrected visual 
acuity was 20/30 (far) and 20/40 (near) on the right and 
20/400 on the left.  Chorioretinal and punched-out lesions 
bilaterally were indicated.  The diagnoses were history of 
chorioretinitis of both eyes, macular chorioretinal lesions 
and punched-out lesions bilaterally, and low vision of the 
left eye secondary to chorioretinitis.  

The veteran was afforded a VA neurological examination in May 
1997.  At that time, the veteran reported having headaches 
that he descrbied as being "bilateral" with the most 
intense pain felt just behind his eyes.  He noted that, if he 
shakes his head, coughs or sneezes, he gets a sudden 
lancinating pain in the occipital area of the skull.  He 
stated that the headaches occurred daily; in spite of the 
frequency, he denied ever having to leave work or call in 
sick because of the headaches.  He was presently employed as 
an assistant VA service officer.  He was diagnosed with 
headaches, type and cause unknown.  It was also noted that 
the neurological was basically unremarkable and the only 
abnormality noted was on the funduscopic examination and the 
chorioretinitis lesions.  The impression was eye pain right 
more than left or facial pain with eye pain.  

At his personal hearing in September 2001, the veteran 
indicated that his headaches lasted most of the day; he noted 
that the headaches were located in the frontal and occipital 
area.  The veteran reported that he had headaches every day, 
and they were associated with sharp pain in both eyes.  The 
veteran noted that he was only taking pain medication for the 
headaches, including Acetaminophen.  

On the occasion of a VA examination in November 2001, the 
veteran indicated that he had pain behind the eyes and 
headaches which were not interrelated.  He noted that the 
headaches and eye pain were not incapacitating in any way.  
There was no evidence of lateral nor horizontal nystagmus and 
no evidence of conjunctivitis.  The veteran was referred for 
an eye consultation.  It was noted that he was blind in the 
left eye, seeing only lights and shadows.  He denied any pain 
at the time of the examination.  Corrected visual acuity was 
20/25- in the right eye and 20/400 in the left eye.  No 
remarkable abnormalities were noted.  

Received in August 2002 were VA progress notes, dated from 
January 2002 to July 2002.  These records show that the 
veteran received clinical attention and treatment for 
hypertension and chorioretinitis.  A VA progress note, dated 
January 10, 2002 reflects a diagnosis of hypertension.  The 
veteran was seen for a neurological consultation in February 
2002, at which time it was noted that he began experiencing 
visual loss in the right eye while stationed in San Diego; it 
was also mentioned that the vision in the veteran's left eye 
has been impaired since birth.  The veteran has had no 
further episodes of visual loss.  The veteran complained of 
bifrontal headache and pain in both eyes.  The headache was 
described as a continuous dull aching sensation.  There was 
no photophobia or hyperacusis.  There was no nausea or 
vomiting.  There was no focal weakness and no sensory 
changes.  There was intermittent sharp stabbing pain in one 
or both eyes throughout the day up to 9 on a scale from zero 
to 10.  On examination, blood pressure was 145/75.  The 
impression was headaches and eye pain of undetermined 
etiology.  A March 2002 follow up evaluation report noted an 
assessment of probable histoplasma chorioretinitis, non-
active, and headaches of undetermined etiology.  

The veteran's claim for hypertension secondary to service-
connected headaches (VA Form 21-4138) was received in October 
2002.  

Received in June 2004 were VA progress notes, dated from May 
1993 to March 1995, reflect evaluation for the eye disorders.  
During a clinical visit in May 1993, the veteran complained 
of pain in both eyes.  Corrected visual acuity was reported 
as 20/20- in the right eye and 20/200 in the left eye.  When 
seen in August 1993, the veteran complained of blurry vision 
in the right eye for the past week.  Corrected visual acuity 
was 20/30 in the right eye and 20/200 in the left eye.  The 
assessment was status post chorioretinitis in both eyes, with 
activity in the right eye with decreased visual acuity.  
Among these records is the report of a visual examination, 
conducted in May 1994.  Corrected visual acuity in the right 
eye was 20/30 far and 20/40 near; corrected visual acuity was 
20/400 in the left eye both far and near.  There was no 
diplopia and no visual field deficit.  The diagnosis was 
history of chorioretinitis, bilaterally.  A VA progress note, 
dated in March 1995, reflects complaints of occasional 
blurring of the right eye; the veteran indicated that he had 
to use a magnifier.  Corrected visual acuity was 20/30-2 in 
the right eye and 20/400 in the left eye.  The impression was 
ocular histoplasmosis, status post laser treatment in the 
right eye, with no evidence of recurrence and blepharitis.  

Received in July 2004 were VA progress notes, dated from May 
1997 to July 2004.  A script, dated July 7, 1995, noted that 
the veteran had fluctuating vision due to severe blepharitis 
which causes recurrent sties.  These records reflect ongoing 
evaluation and treatment for hypertension, headaches, and 
retinal disorder.  During a clinical visit at an 
ophthalmology clinic in February 1999, corrected visual 
acuity was 20/30-2 in the right eye and 20/400 in the left 
eye.  The report of a May 1997 VA examination noted a 
diagnosis of headaches, type and cause unknown.  At the time 
of the examination, blood pressure reading was 140/80.  
During a clinical visit in February 1999, it was noted that 
the veteran had had chronic headaches; it was noted that his 
blood pressure was elevated.  No pertinent diagnosis was 
noted.  The veteran was seen in April 1999 for occasional 
burning and watering of the eyes.  Corrected visual acuity 
was 20/30- in the right eye and 20/400 in the left eye.  

The veteran was afforded a VA examination in August 2004.  
The veteran indicated that his headaches were on the 
occipital area, bilaterally.  He also reported periodic 
severe pains on either the left or the right eye of an 
intensity of 8 to 9 out of 10.  There were no trigger points 
on examination of the headaches and there was no papilledema 
and there were no trigger points on the skull.  The veteran's 
symptomatology has not affected his employability.  There was 
tenderness on the posterior occipital area of the head and 
especially on the bilateral splenius capitis muscle.  There 
were no other areas of tenderness on the skull or scalp.  
There was slight tenderness on the forehead at the root of 
the nose in between the eyebrows and no tenderness on the 
bony prominence or on the orbits.  The diagnosis was chronic 
bilateral headaches which is as likely as not related to the 
eye pains of chorioretinitis, in addition to muscle tension 
headache and headaches due to hypertension.  The examiner 
noted that the headaches occurred daily which the veteran 
stated were constant mostly a 4 out of 10 in intensity, to a 
10 out of 10 and localized at the back of the head and when 
he takes his headache pill, the headache disappears in two 
hours after taking the medication.  In addition, he had sharp 
pain in the left or right eye lasting a few seconds.  The eye 
examination revealed visual acuity of 20/40 in the right eye 
and 20/400 in the left eye.  No remarkable abnormalities were 
noted in the eyes.  

On the occasion of a VA examination in February 2005, the 
veteran reported daily headaches, which he described as a 
sharp pain in both eyes although he said he did not have a 
bad headache today, but he had headaches off and on at the 
back of the head and in the eyes.  The veteran indicated that 
the headache did not prevent him from sleeping and currently, 
the headache was 5 out of 10 in intensity.  Blood pressure 
readings were 145/80 sitting, 160/80 recumbent, and 140/70 
standing; his right ankle blood pressure was 190/90 and the 
left ankle blood pressure was 190/90.  The examiner noted 
that the veteran had essential hypertension, which was 
officially listed on his problem list in January 2002, but 
his blood pressure recorded as early as June 27, 1997 was 
elevated at 150/100.  The examiner noted that the blood 
pressure recorded while on active duty in the military was 
normal during which time he was already having headaches.  It 
was also noted that he had a family history of hypertension, 
both parents died of massive strokes.  He had risk factors 
for hypertension.  The examiner stated that the veteran has 
essential hypertension and it is at least as likely as not 
that the service-connected headaches increase the disability 
manifested, or increase the disability manifestation or 
symptoms of the claimed hypertension inasmuch as a headache 
caused tension, which is supported by a finding of tender 
splenius capitis muscle and tender posterior cervical muscles 
while he had a headache, and tender frontal muscles favoring 
the impression of a tension induced headache and tension as 
likely as not increases hypertension.  

Received in January 2005 were VA progress notes, dated from 
February 2004 to August 2004, reflecting evaluation of 
hypertension and headaches.  Subsequently received in June 
2005 were VA medical records dated from May 1997 through 
March 2005.  In May 1997, the veteran was diagnosed with 
headaches, type and cause unknown.  In August 2004, the 
veteran underwent an eye screening which revealed visual 
acuity in the right eye of 20/40 and 20/400 in the left eye.  

The veteran was afforded a VA examination for evaluation of 
his hypertension in July 2005.  The examiner noted that the 
veteran had a blood pressure reading of 150/100 in June 1997, 
and in February 1999 he had a blood pressure reading of 
176/90; however the official diagnosis of essential 
hypertension was not listed on his records until January 15, 
2002.  Prior to that, he was seen in consultation for a 
headache on January 4, 2002, at which time his blood pressure 
reading was 180/100.  His weight was 203 pounds, and he was 
informed that he will get a sooner appointment with the 
primary care provider because of elevated blood pressure.  
The examiner listed blood pressure readings over the years 
from 2000 to February 2005.  It was noted that when blood 
pressure is elevated, the veteran experiences a flush feeling 
in his face and some nausea; he also reported feelings of 
dizziness and lightheadedness.  The examiner also noted that 
the veteran had a chronic headache even before the diagnosis 
of hypertension, but he does not always check his blood 
pressure whenever he has a headache.  He is not always sure 
whether the headache increases when the blood pressure 
increases.  It was noted that both of the veteran's parents 
died of complications of massive stroke.  On examination, 
blood pressure readings were 160/80 sitting, repeated several 
times 160/80 sitting, 170/82 recumbent, and 160/80 standing.  
No subjective lightheadedness on standing and the face did 
not feel or look flushed.  The pertinent diagnosis was 
hypertension, most likely started at least since 1997, 
although not officially recorded.  The examiner noted that 
the veteran was service connected for migraine headache.  In 
addition, he has a claimed chronic headache which is 
localized behind his eyes.  

The examiner noted that the baseline manifestations which are 
due to the effects of the non-service connected disease, 
which is the hypertension, is the elevated blood pressure, 
symptoms of dizziness, lightheadedness, flushing of the face 
and nausea.  The increased manifestations, which in the 
examiner's opinion, are approximately due to the service-
connected disability, the disability is migraine headache or 
the inflammation of the choroids.  The examiner stated that 
the blood pressure condition is not caused by his migraine 
headache or the choroid inflammation.  He again noted that 
the veteran had a strong family history of massive stroke in 
both parents.  Most likely, the hypertension is secondary to 
a familial tendency as historically noted.  

The veteran was afforded a neurological evaluation in 
November 2005, at which time he reported having daily 
headaches at the midfrontal or bifrontal and at the posterior 
occipital area of an intensity of 5 to 6 out of 10.  The 
veteran indicated that when he gets up in the morning, he 
does not have a headache, but in about one hour the headache 
starts and continued until he goes to bed in the evening.  
The veteran noted that the headaches did not prevent him from 
sleeping.  The veteran also described intermittent sharp 
pains in either the left or the right eye at the lateral side 
of either eye not simultaneous, but either eye and it is of 
sudden onset with intensity of 10/10.  It was noted that 
those sharp pains lasted a split second or usually for tow or 
three seconds, the longest was five seconds, and it comes as 
quickly and disappears quickly and it happens at least twelve 
times a day total in both eyes.  This frequency of twelve 
times per day is more, compared to the previous year, which 
was about six times per day.  In addition, the veteran had 
another kind of headache where by the daily headache of 5 to 
6 out of 10 intensity increases to 8 to 9 out of 10; this 
happens about three times per year and the duration is four 
hours.  The veteran considered this pain or headache as a 
flare-up of the headache and did not know what precipitated 
those headaches.  The veteran noted that the headache is 
aggravated by noise, flashing lights, or just light itself; 
the alleviating factor was taking four aspirins, which 
reduced the headache but did not totally eradicate it.  He 
did not lie down during the flare-ups and is able to maintain 
a normal level of activity during the flare-up or during 
attacks of headaches.  The current treatment was taking four 
aspirins as needed.  It was noted that the veteran had not 
checked his blood pressure during those headaches.  The 
examiner noted that the headaches were not characteristic of 
a migraine type headache but the veteran stated that it was 
the same kind of headache.  

On examination, the veteran's blood pressure initially was 
160/80 and 150/80 on repeat study; on a repeated study, blood 
pressure reading was 150/80, and 140/80 standing.  During the 
time of the interview, the veteran had spells of sharp pains 
penetrating either the left or the right eye.  There was 
tenderness in the frontal area of the forehead and also 
tenderness over the occipital area of the occipital belly of 
the epicranius muscle or the frontalis muscle with no sign of 
redness, swelling, or discoloration, with no other areas of 
tenderness in the head or face, no tenderness in the orbital 
ridge, on the maxillary areas, on the cheeks, nor the 
temporal areas.  The ears were clear.  The eyes showed no 
congestion, nose no congestion, and the throat was clear.  
There was no facial weakness.  Motion of the neck did not 
increase the intensity of the headache.  The veteran was able 
to flex or extend the head and the neck and do lateral 
bending to the left or the right and was able to rotate the 
neck to the left or the right without any influence on the 
intensity of the headache.  The pertinent diagnoses were 
chronic headaches, chronic muscle tension headaches affecting 
the frontal belly and occipital belly of the epicranius 
muscle; and hypertension with elevated blood pressure today.  
The examiner stated that the veteran had headaches today that 
he labeled a migraine headache, but the history of his 
headache was not typical of a migraine headache.  

A VA eye examination was conducted in December 2005.  At that 
time, the veteran indicated that he was blind and had blurred 
vision in the left eye since birth.  He complained of sharp 
pain in both eyes intermittently, lasting 1 to 2 seconds for 
the past 10 to 15 years associated with stinging.  The 
veteran related that, for the past 2 months, his right eye 
had been burning and blurred; however, he had no mattering 
and no discharge.  The veteran also claimed that the blurred 
vision and pain was the result of his service-connected 
chorioretinitis.  He was not currently using any medications 
for his eyes.  Corrected visual acuity was 20/30-1 in the 
right eye and 20/400 in the left eye.  Visual fields were 
within normal limits.  There was mild blepharitis of both 
eyes.  The remainder of the examination noted normal eyes.  

Received in January 2006 were VA treatment reports dated from 
August 2005 to January 2006, reflecting ongoing evaluation 
and treatment for a retinal disorder, headaches and 
hypertension.  

Received in February 2006 was a VA progress note, dated in 
August 2004, reflecting a diagnosis of chronic bilateral 
headaches which is as likely as not related to the eye pains 
of chorioretinitis, in addition to muscle tension headache 
and headache due to hypertension.  


III.  Legal Analysis-Service connection.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Hypertension will be granted service connection if it is 
manifest to a degree of 10 percent or more within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The regulation 
establishes that disability that is due to a service- 
connected disease or injury shall be service connected.  This 
necessarily includes any increase in disability that is 
proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service- 
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for hypertension, secondary to the service 
connected headaches.  

Following a VA examination in February 2005, a VA examiner 
stated that the veteran has essential hypertension and it is 
at least as likely as not that the service-connected 
headaches increase the disability manifested, or increase the 
disability manifestation or symptoms of the claimed 
hypertension inasmuch as a headache caused tension, which is 
supported by a finding of tender splenius capitis muscle and 
tender posterior cervical muscles while he had a headache, 
and tender frontal muscles favoring the impression of a 
tension induced headache and tension as likely as not 
increases hypertension.  The Board finds that these 
statements do not indicate whether the veteran's headaches 
caused or aggravated his hypertension.  They do indicate that 
the veteran's headaches caused tension and the tension 
increases hypertension.  Thus, while these statements do not 
constitute negative evidence as to the veteran's claim for 
service connection for hypertension, they do not constitute 
evidence of the required element either, i.e., that his 
headaches either caused or aggravated his hypertension.  In 
assessing evidence, the failure of the physician to provide a 
basis for his opinion goes to the weight or credibility of 
the evidence in the adjudication of the merits.  Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Consequently, 
the Board considers this statement to be of limited probative 
value.  

In another VA opinion in July 2005, the VA examiner noted 
that the baseline manifestations which are due to the effects 
of the non-service connected disease, which is the 
hypertension, is the elevated blood pressure, symptoms of 
dizziness, lightheadedness, flushing of the face and nausea.  
The increased manifestations, which in the examiner's 
opinion, are approximately due to the service-connected 
disability, the disability is migraine headache or the 
inflammation of the choroid.  The examiner stated that the 
blood pressure condition is not caused by his migraine 
headache or the choroid inflammation.  He again noted that 
the veteran had a strong family history of massive stroke in 
both parents.  Most likely, the hypertension is secondary to 
a familial tendency as historically noted and also in review 
of his claims file when he was diagnosed with migraine 
headache and choroid inflammation several years ago, his 
blood pressures were normal.  

The Board also concludes that service connection is not 
warranted for hypertension as secondary to the service-
connected headaches.  There are conflicting medical opinions 
provided by two VA medical examiners.  Upon review of the 
different opinions, the Board concludes that the opinion 
offered by the July 2005 VA examiner is more persuasive than 
the opinion rendered by the VA physician in February 2005.  
As noted above, the VA examiner in February 2005 only 
suggests that veteran's headaches caused tension and the 
tension increases hypertension.  On the contrary, the July 
2005 VA examiner included a thorough review of the veteran's 
claims files, the veteran's medical history was considered as 
well as his family history, and a complete rationale was 
provided; as such, his opinion is substantially more 
probative.  Significantly, the July 2005 VA examiner provided 
a complete history of the veteran's blood pressure readings 
in conjunction with his headaches; he concluded that there 
was no definite medical consideration or opinion that there 
is increased manifestation of the blood pressure that is 
approximately due to the service-connected disability 
inasmuch as there is no definite recording of blood pressures 
whenever he has a headache or when he does not have a 
headache of the type that is described as the service-
connected migraine or the pain behind both eyes.  

Accordingly, as the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable.  Entitlement to service connection for 
hypertension secondary to headaches is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


IV.  Legal Analysis-Restoration.

There is no question that a disability may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  It is established 
that a rating may be reduced upon a finding of difference of 
opinion or based upon clear and unmistakable error (CUE).  38 
C.F.R. § 3.105(a).  

The veteran contends that his disability evaluation for 
bilateral defective vision was improperly reduced.  The 
record shows that in a rating action dated in October 2000, 
the RO granted service connection for bilateral 
chorioretinitis, effective November 8, 1973; and, a 20 
percent rating was assigned for defective vision due to 
bilateral chorioretinitis, effective May 25, 1994.  

By rating decision dated November 2005, the RO reduced the 
assigned disability evaluation to 10 percent effective from 
February 1, 2006.  The veteran expressed disagreement with 
this reduction.  The RO explained that the veteran's pre-
service visual acuity was 20/200 in the left eye and 20/20 in 
the right eye, which equates to a 20 percent evaluation for 
rating purposes.  When service connection is granted on the 
basis of aggravation, the pre-service evaluation must be 
deducted from the current evaluation.  In this case, the 
visual acuity on VA examination in May 1994 was found to be 
20/400 in the left eye and 20/30 in the right eye, which is 
calculated as 30 percent disabling under diagnostic code 
6077.  The RO noted that, since the pre-service evaluation 
was 20 percent, it is this amount that should have been 
deducted instead of the 10 percent; as such, this amounted to 
a clear and unmistakable error.  Therefore, corrective action 
was taken to reduce the assigned rating from 20 percent to 10 
percent.  

In this case, the veteran's defective vision was rated at 20 
percent since May 1994 and the RO took no action to reduce 
this rating until November 2005.  Whether the Board agrees 
that the improper percentage was deducted in 1994 is not 
determinative.  In its rating action in October 2000, the RO 
stated that:

the veteran had been receiving a 10 
percent evaluation for chorioretinitis of 
the right eye due to active pathology 
since May 3, 1969; although there was no 
recent evidence of active pathology, the 
evaluation was protected under 38 C.F.R. 
§ 3.951.  And, although there had been no 
evidence of active pathology of the left 
eye subsequent to November 8, 1973, the 
evaluation was the same for unilateral or 
bilateral involvement; as such, the 
condition was evaluated as a bilateral 
condition, effective November 8, 1973, 
and the evaluation would remain as 10 
percent.  And, the evaluation was 
protected under 38 C.F.R. § 3.951.  
Moreover, the RO conceded that a November 
1994 rating decision that granted an 
additional 20 percent for impairment of 
visual acuity; the evaluation was 
effective the date of examination of May 
25, 1994.  The RO noted that an 
additional 20 percent evaluation was 
assigned for impairment of visual acuity 
due to bilateral chorioretinitis, 
effective May 25, 1994.  

The rating decision is remarkable for the lack of explanation 
for the basis of the 20 percent evaluation.  It is also 
important to note that the disability was coded as incurred 
rather than aggravated.  The AOJ has gone to great lengths to 
explain that there has been clear and unmistakable error in a 
prior rating decision, thereby warranting a reduction in 
rating.  Although the Court has addressed improvement as a 
basis to reduce, the Board notes that there are other legal 
bases to reduce an evaluation.  Clearly, severance results in 
a reduction or loss of an evaluation.  As noted above, an 
evaluation may be reduced based upon difference of opinion; a 
reduction may also be based upon a finding of clear and 
unmistakable error.  38 C.F.R. § 3.105.  

In this case, the AOJ found clear and unmistakable error 
because some prior rating decisions had considered the effect 
of left eye impairment (which was not service-connected) when 
rating the service-connected right eye.  Generally, the 
impact of a non-service-connected disability is not 
considered when rating a service-connected disability.  
38 C.F.R. § 4.14.  However, section 4.14 does have 
limitations.  38 U.S.C.A. § 1160.  Furthermore, VA has 
implemented 38 C.F.R. § 4.78.  

In determining the effect of aggravation 
of visual disability, even though the 
visual impairment of only one eye is 
service connected, evaluate the vision of 
both eyes, before and after suffering the 
aggravation, and subtract the former 
evaluation from the latter except when 
the bilateral vision amounts to total 
disability.  In the event of subsequent 
increase in the disability of either eye, 
due to intercurrent disease or injury not 
associate with the service, the condition 
of the eyes before suffering the 
subsequent increase will be taken as the 
basis of compensation subject to the 
provisions of 38 U.S.C. § 360.  (1972).  

The current provisions of 38 C.F.R. § 4.78 are essentially 
the same.  The AOJ has established that there was preexisting 
left eye impairment.  Service connection was granted for the 
right eye.  In determining the degree of disability, the AOJ 
evaluated the vision of both eyes, even though only one eye 
was service connected.  Section 4.78, which is not a model of 
clarity, provides for rating the service-connected eye and 
the non-service connected eye.  A rating decision also noted 
that the disability was incurred rather than aggravated.  The 
actions of the prior rating board were not clearly and 
unmistakable erroneous.  The Board notes that the rating 
decision that proposed the reduction did not address section 
4.78 and did not establish why this regulation would not have 
been applicable.  The proposal to reduce also did not address 
that the disability had been coded as incurred rather than 
aggravated.  It follows that the RO's reduction of the rating 
for the veteran's service-connected bilateral defective 
vision was improper.  The 20 percent rating for the 
disability, effective from February 1, 2006, is restored.  

V.  Legal Analysis-Increased Rating.

Disability ratings are intended to compensate for reductions 
in earning capacity as a result of the specific disorder.  
The ratings are intended, as far as practicably can be 
determined, to compensate for the average impairment of 
earning capacity, resulting from the particular disability at 
issue, in civilian occupations.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  For a claim for an increased rating, the 
primary concern is normally the current level of disability.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim - a practice known 
as "staged rating."  In this case, the headache disorder has 
not significantly changed and a uniform evaluation is 
warranted.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2006).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.  

A.  Bilateral Defective Vision.

Visual acuity is rated based on best distant vision 
obtainable after best correction by glasses, except in cases 
of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75 (2006).  

Evaluations of defective vision range from ten percent to 100 
percent based on impairment of central visual acuity or 
anatomical loss of one eye or both eyes under the provisions 
of Diagnostic Codes 6061 to 6079.  When service connection is 
in effect for only one eye, the non-service-connected eye is 
considered to have vision of 20/40 or better.  Only when a 
veteran has blindness in one eye which is service-connected 
and nonservice-connected blindness in the other eye, will the 
rating be evaluated as if both disabilities were service- 
connected.  38 U.S.C.A. § 1160; 38 C.F.R. § 3.383.  Absent 
total blindness, visual acuity in the nonservice-connected 
eye is considered to be normal irrespective of any vision 
disability in that eye.  Id.; see Villano v. Brown, 10 Vet. 
App. 248, 250 (1997).  see also Boyer v. West, 11 Vet. App. 
477 (1998), aff'd, 12 Vet. App. 142 (1999); VAOPGCPREC 32-97; 
62 Fed. Reg. 63605 (1997).  

The Rating Schedule provides that where vision in one eye is 
20/200 (6/60) or 15/200 (4.5/60) and 20/40 in the other eye 
(6/12), a 20 percent evaluation is warranted.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6077.  Where vision in one eye is 
10/200 (3/60) and vision in the other eye is 20/40 (6/12), a 
30 percent evaluation is warranted.  38 C.F.R. § 4.84a, 
Diagnostic Code 6077.  Where vision in one eye is 5/200 
(1.5/60) and vision in the other eye is 20/40 (6/12), a 30 
percent evaluation is warranted.  38 C.F.R. § 4.84a, 
Diagnostic Code 6076 (2006).  

The Rating Schedule provides that measurement of the visual 
field will be made when there is disease of the optic nerve 
or when otherwise indicated.  The usual perimetric methods 
will be employed, using a standard perimeter and 3 millimeter 
white test object.  At least 16 meridians 22\1/2\ degrees 
apart will be charted for each eye.  The charts will be made 
a part of the report of examination. Not less than 2 
recordings, and when possible, 3 will be made.  The minimum 
limit for this function is established as a concentric 
central contraction of the visual field to 5 degrees.  This 
type of contraction of the visual field reduces the visual 
efficiency to zero.  Where available the examination for form 
field should be supplemented, when indicated, by the use of 
tangent screen or campimeter.  This last test is especially 
valuable in detection of scotoma.  38 C.F.R. § 4.76 (2006).  

The Rating Schedule provides that the extent of visual field 
contraction in each eye is determined by recording the extent 
of the remaining visual fields in each of the eight 45 degree 
principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in Table III.  
The degrees lost are then added together to determine total 
degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by eight represents the average 
contraction for rating purposes.  38 C.F.R. § 4.76a (2006).  

Unilateral concentric contraction of the visual fields to 30 
degrees, but not to 15 degrees, is rated as 10 percent 
disabling or as equivalent to visual acuity of 20/100.  
Unilateral concentric contraction of the visual fields to 15 
degrees, but not to 5 degrees, is rated as 20 percent 
disabling or as equivalent to visual acuity of 20/200.  
Unilateral concentric contraction of the visual fields to 5 
degrees is rated as 30 percent disabling or as equivalent to 
visual acuity of 5/200.  38 C.F.R. § 4.84a, Diagnostic Code 
6080 (2006).  Demonstrable pathology commensurate with the 
functional loss will be required.  The concentric contraction 
ratings require contraction within the stated degrees, 
temporally; the nasal contraction may be less.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6080, Note (2) (2006).  

A minimum 10 percent disability rating is assigned for 
unilateral, large or centrally located pathological scotoma.  
A note following this Diagnostic Code indicates that this 
disability is to be rated on the loss of central visual 
acuity or impairment of field vision and is not to be 
combined with any other rating for visual impairment.  38 
C.F.R. § 4.84a, Diagnostic Code 6081 (2006).  

The medical evidence of record from May 1994 shows that there 
is no active pathology affecting the eyes.  In considering 
clinical findings of a VA examination in May 1994, which 
showed central visual acuity of 20/400 (10/200) left eye and 
20/40, right eye, for near vision, the rating would be 30 
percent under Code 6077.  Nevertheless, the degree of 
impaired visual acuity, left eye, which is shown to have 
predated service is not service-connected and the current 
rating for service-connected bilateral eye disability must be 
the rating for the remainder of total impairment of central 
visual acuity minus the preservice impairment of central 
visual acuity in the left eye.  See 38 C.F.R. § 4.22 and 
4.78(1994).  The preservice level of left eye impaired visual 
acuity was 20/200.  Thus, the correct rating today would be 
the rating for the left eye at 20/200 (current impairment of 
visual acuity, which has remained 20/400 in the left eye over 
the years from May 1994 and the right eye at 20/40 and 20/30-
1 in December 2005.  These readings equate a 20 percent for 
both eyes under Code 6077, which is the rating assigned 
during the period in question.  Thus, the evidence does not 
demonstrate that the criteria for an evaluation in excess of 
the 20 percent assigned have been met.  An increased 
evaluation is therefore not appropriate.  

B.  I/R inactive chorioretinitis of the left eye with 
scarring, and active chorioretinitis of the right eye with 
conjunctivitis.

Chorioretinitis of the eyes has been rated under Code 6005, 
as for choroiditis, which, in chronic form, is to be rated 
from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology with a minimum rating 
during active pathology of 10 percent.  It is neither claimed 
nor shown that the veteran has active pathology 
(chorioretinitis) of either the right or left eye.  

The pertinent evidence summarized above does not present 
active chorioretinitis, eye infection, or symptomatic or 
"active" chorioretinitis scar in the right or left eye.  In 
fact, during recent VA examinations in November 2001 and 
December 2005, no visual defects were noted.  In November 
2001, while the veteran complained of continued pain in the 
eyes, there was no evidence of conjunctivitis or 
chorioretintis; and, vision was shown to be 20/25 in the 
right eye and 20/400 in the left eye.  Moreover, on 
examination in December 2005, the veteran complained of 
burning and blurred vision in the eyes; however, there was no 
mattering and no discharge noted.  There was mild blepharitis 
of both eyes; however, visual fields were within normal 
limits.  Best corrected visual acuity was 20/20 in the right 
eye and 20/400 in the left eye.  Thus, the pertinent evidence 
on the whole does not support a finding of active symptoms or 
pathology specific to the service-connected eye disorders 
with complications due to factors such as associated eye 
pain, rest requirements, and episodic incapacity.  

With respect to other considerations relevant to this claim, 
the medical evidence does not present less-than-full field 
loss for the eyes.  Nor would visual acuity measurements 
presented in the record support a finding of "loss of use of 
one eye, having only light perception" consistent with 38 
C.F.R. § 4.79 criteria.  

Based upon all of the above, the Board finds no basis to 
assign an increased disability rating for the service-
connected bilateral eye disorder.  Again, the visual 
examination results obtained during the time period pertinent 
to this increased rating claim do not support a rating in 
excess of 10 percent for the service-connected bilateral eye 
disorder.  As the preponderance of the evidence is against 
the assignment of a higher rating for the bilateral eye 
disorder, the Board does not apply the benefit-of-reasonable 
doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.3 (2006).  

C.  Higher Evaluation for headaches.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for migraine headaches.  In such cases, the entire 
period is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
In this case, a 10 percent evaluation has been assigned for 
the entire period.  Accordingly, the issue is whether a 
rating in excess of 10 percent for migraine headaches is 
warranted at any time during the appeal period.  We conclude 
that the disability has not significantly changed and that a 
uniform rating is warranted.  

The veteran's headaches have been evaluated as 10 percent 
disabling under Diagnostic Code 8100, 38 C.F.R. § 4.124a 
(2006).  The following evaluations are assignable for a 
migraine under Diagnostic Code 8100:  

50 percent for very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability; 30 percent for characteristic prostrating 
attacks occurring on an average once a month over the last 
several months; and 10 percent for characteristic prostrating 
attacks averaging one in 2 months over the last several 
months.  

After review, the Board finds that the preponderance of the 
evidence is against a higher initial evaluation for the 
veteran's headaches.  In support of this finding, the Board 
notes the following evidence of record.  

In August 2004, it was noted that the headaches occurred 
daily and were constant, mostly at an intensity of 4 out of 
10; it was noted that the headaches increased in intensity to 
a 10 out of 10 two to three times a year.  The headaches 
resolved within two hours of taking medication.  

A recent December 2005 VA examination report reflects that 
the veteran noted dull headaches all day while awake; he 
indicated that they did not keep him awake.  The intensity of 
those headaches rated as a 5 to 6 out of 10; he noted that he 
occasionally had headaches that increased in intensity which 
he rated as an 8 or 9 out of 10.  The veteran indicated that 
the last time he had one of those headaches was in August 
2005 and it lasted 3 to 4 hours.  The headaches were not 
characteristic of a migraine type headache and they were not 
described as disabling; he was still able to do the ordinary 
activities during the attack.  

Given the above, the Board finds that the veteran's headaches 
are not manifested by characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  Thus, an initial evaluation in excess of 10 percent 
is not warranted.  The Board has also considered other 
potentially applicable diagnostic codes that provide for 
assignment of higher evaluations for the veteran's 
disability.  After review, however, the Board observes that 
no other diagnostic code provides for a higher rating based 
on the evidence of record.  

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's disability was more than 10 
percent disabling.  Thus, "staged" ratings are inapplicable 
to this case.  

For the reasons stated above, the preponderance of the 
evidence is against the assignment of a higher rating for the 
veteran's headaches.  Thus, the benefit-of-the doubt doctrine 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert.  


ORDER

Entitlement to service connection for hypertension is denied.  

Restoration of a 20 percent disability evaluation for 
bilateral defective vision is granted.  

Entitlement to a rating in excess of 20 percent for defective 
vision during the period from May 25, 1994 to January 31, 
2006, is denied.  

Entitlement to a rating in excess of 10 percent for 
chorioretinitis of the left eye with scarring and 
chorioretinitis and conjunctivitis of the right eye is 
denied.  

Entitlement to an evaluation in excess of 10 percent for 
headaches is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


